Opinion issued August 5, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00191-CV
———————————
NOBLE
ROYALTIES, INC., Appellant
V.
WEISSER JOHNSON CAPITAL LP, Appellee

 

 
On Appeal from the 113th District Court 
Harris County, Texas

Trial Court Case No. 2006-42681
 

MEMORANDUM OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and we dismiss the appeal.  Tex. R. App. P.
42.1(a)(1).
We overrule all other pending motions as moot.  We direct the Clerk to issue mandate within
10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.